UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): October 16, 2009 ————— MEDLINK INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) ————— Delaware 1-31771 41-1311718 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1 Roebling Court, Ronkonkoma, NY (Address of principal executive offices) (Zip Code)
